Citation Nr: 0800952	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  02-12 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for pityriasis rosea (a 
skin condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C.Y., Associate Counsel 




INTRODUCTION

The veteran served on active duty in the military from May to 
December 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In October 2003, the Board reopened the veteran's 
previously denied claim for service connection for a skin 
disorder and remanded the claim to the RO for further 
development and readjudication on the underlying merits (de 
novo).  In May 2004, the Appeals Management Center (AMC), 
which developed the claim on remand in lieu of the RO, issued 
a supplemental statement of the case (SSOC) continuing to 
deny service connection.  The case was then returned to the 
Board for further appellate review.

In September 2004, the Board issued a decision also denying 
service connection, and the veteran appealed to the U. S. 
Court of Appeals for Veterans Claims (Court).  In January 
2006, during the pendency of the appeal to the Court, the 
veteran's attorney and VA's Office of General Counsel - 
representing the Secretary, filed a joint motion requesting 
that the Court vacate the Board's decision and remand the 
case for still further development and readjudication.  The 
Court granted the joint motion in a January 2006 order and 
returned the case to the Board for compliance with the 
directives specified.  

The joint motion lists two reasons for vacating the Board's 
prior September 2004 decision.  First, the joint motion 
indicates the Board's reliance on a March 2004 VA examination 
was not in compliance with VA's duty to assist (JM, pg. 4).  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.156(c) 
(2007).  The motion argues that the March 2004 VA examination 
was inadequate because the examiner did not provide a 
rationale or explanation for the conclusions.  



Second, the joint motion indicates the Board failed to 
develop the veteran's allegations that heat 
stroke/intolerance either caused his current skin conditions 
or aggravated a pre-existing condition (JM, pgs. 4-5).  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance).

Hence, the joint remand directed the Board to:  (1) afford 
the veteran an adequate compensation examination with an 
explanation of the rationale and bases for any opinion 
provided and (2) address the relationship between the 
heat stroke/intolerance and his skin condition - 
specifically, whether heat stroke/intolerance either caused 
any of his current skin conditions or aggravated a pre-
existing condition.

A Board remand in October 2006 directed the AMC to (1) send a 
letter to Dr. J.R.M. asking that he provide a complete 
rationale and bases for the medical opinion stated in his 
July 2006 statement, (2) have the same VA physician submit an 
addendum providing the rationale and bases for his opinions 
to five questions.  This additional development since has 
been completed and the case is again before the Board for 
readjudication.

In an August 2007 statement, the veteran's representative 
argues that the Board should remand this case again as the 
May 2007 addendum did not include an examination.  However, 
the October 2006 remand stated that a new examination may be 
warranted only if the same VA examiner from the March 2004 
examination was unavailable for the May 2007 addendum.  
Hence, since the same examiner conduction both examinations, 
this cannot be construed as a Stegall violation.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).







FINDINGS OF FACT

1.  The report of the March 2004 VA examination and more 
recent addendum to it, in May 2007, post remand, provided a 
rationale and bases for why the veteran's current skin 
disorders are unrelated to his military service and why heat 
stroke/intolerance did not cause any of his current skin 
conditions or permanently exacerbate a pre-existing 
condition.

2.  In comparison, the rationale and bases for the opinions 
given by Dr. J.R.M. are inconsistent with the record, are 
unsupported by the evidence, and do not adequately explain 
his conclusions.  So his opinions are less probative.


CONCLUSION OF LAW

The veteran's skin disorder, including pityriasis rosea, was 
not incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1111, 1113, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), was signed into law effective November 9, 2000.  The 
VCAA's implementing regulations are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2007).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his December 1999 petition to reopen his claim - 
which since, as mentioned, has been reopened.  And the VCAA 
applies to claims filed prior to its November 9, 2000 
effective date if VA had not decided the claim before that 
date. See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not "decided" the veteran's claim 
prior to November 9, 2000 because the RO had yet to issue 
several SSOCs, and more importantly the Board had not yet 
issued its October 2003 decision reopening and remanding the 
claim.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS at *31 
(VA had authority to, and did, provide that VCAA requirements 
apply to claims at all stages of VA proceedings, up to and 
including those pending before the Board).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II).

In Pelegrini II, the Court revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119- 
121. Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the RO's 2000 rating decision was 
prior to enactment of the VCAA, and, therefore, prior to any 
VCAA notification.  But according to Pelegrini II, 
as interpreted by GC, the fact that the RO did not provide 
VCAA notification in these circumstances (nor could it have, 
as the VCAA had not yet been enacted) was not error.  And 
although the RO did not provide VCAA notification prior to 
its rating decision, it did subsequently in a July 2001 
letter to the veteran, and the AMC provided additional VCAA 
notification in its post-remand letters in February 2004 and 
November 2006 to the veteran.  VA thus complied with the VCAA 
notification timing requirements.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1) (2003).  Id. at 121.  According to GC, 
Pelegrini II does not require that VCAA notification contain 
any specific "magic words," and it can be satisfied by a 
statement of the case (SOC) or supplemental SOC (SSOC) as 
long as the document meets the four content requirements 
listed above.  Id. at 3.

Concerning this, it also deserves mentioning that the Federal 
Circuit Court recently held that a SOC or SSOC can also 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

These requirements were met in this case.  The RO's July 2001 
letter explained the application of the VCAA to the veteran's 
service-connection claim.  The RO also told him about the 
information still needed to establish this claim and 
explained his and VA's respective responsibilities in 
obtaining this supporting evidence.  In addition, the RO 
asked that he "tell us about any additional information or 
evidence that you want us to try to get for you," and "send 
us the evidence we need as soon as possible."  Moreover, as 
mentioned, the AMC sent additional VCAA letters in February 
2004 and November 2006 to the veteran following the Board's 
October 2003 and September 2004 remands, respectively, 
explaining that VA was responsible for obtaining relevant 
records from any Federal agency and that it would make 
reasonable efforts on his behalf to obtain relevant records 
not held by a Federal agency.  The February 2004 VCAA letter 
concluded:  "[i]f there is any other evidence or information 
that you think will support your claim, please let us know."  
In addition, the AMC's May 2004 SSOC included the text of 38 
C.F.R. § 3.159 (2007).  Cf. Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) (noting the Board's failure to discuss 
whether the RO's decision and SOC satisfied VCAA requirements 
in the absence of letter explaining VCAA).  Thus, VA complied 
with the VCAA notice content requirements, as it provided the 
information specified by Charles and Quartuccio and indicated 
to the veteran that he should provide any evidence in his 
possession pertaining to his claim.

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the veteran's services medical records (SMRs) 
are on file and his VA treatment records have been obtained 
and associated with the claims file, too.  He has provided 
authorizations to release his confidential private medical 
treatment records, and they have been obtained as well.  
There is no indication that other Federal department or 
agency records exist that should be requested.  VA provided 
him two compensation examinations and, as directed by the 
Court's order, obtained a supplemental statement from the 
evaluating VA physician.  The veteran also was advised what 
evidence VA had requested and notified of the evidence that 
had been received.  There is no indication that any pertinent 
evidence was not received.  The RO (and AMC) thus complied 
with the VCAA's preliminary duty-to-assist provisions and 
their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

II.  Entitlement to Service Connection for a Skin Condition, 
Including Pityriasis Rosea

The veteran claims he has a skin condition(s) as a result of 
his military service.  He also claims that heat 
stroke/intolerance caused his current skin conditions or, 
at the very least, aggravated a pre-existing skin condition.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, 
this requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Concerning aggravation, service connection may be granted for 
a preexisting condition if it was aggravated during service 
beyond its natural progression.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A pre-existing injury or disease will be 
presumed to have been aggravated by active service where 
there is an increase in disability during service.  In order 
to rebut the presumption of aggravation, there must be clear 
and unmistakable (obvious or manifest) evidence that the 
increase in severity was due to the natural progression of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), 
and (b).

There is no aggravation of a pre-existing disease or injury 
if the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show the condition increased in 
severity during service.

Here, the veteran's service medical records show a diagnosis 
of pityriasis rosea prior to his enlistment in May 1976, as 
well as during his active military service.  As noted in a 
February 1976 Report of Medical History, he checked the box 
"Yes" for skin disease with the word "acid" written next 
to it.  Also during that enlistment examination, the 
evaluating military physician observed the veteran had a 
"slight skin rash."  The report of a March 1976 dermatology 
consultation indicated he had asymptomatic skin lesions two 
months previously, but which had persisted.  Objective 
findings showed oval indurated skin lesions on his chest, mid 
back, and perhaps one or two on his scalp.  The diagnosis was 
secondary lues versus resolving pityriasis rosea versus 
lichen planus.  A May 1976 notation, made the month he 
actually began serving on active duty, also shows a diagnosis 
of pityriasis rosea.  

In July 1976 the veteran had a heat stroke that required 
several weeks of convalescence.  An August 1976 Medical Board 
Report indicated the heat intolerance diagnosed did not exist 
prior to enlistment (DNEPTE), heat stroke (DNEPTE), and that 
pityriasis rosea (DNEPTE).  But, in addition, the Medical 
Board Report indicated these conditions had fully resolved 
with no chronic residual disability.

In September 1976 the veteran presented with lesions over his 
trunk.  The evaluating military physician noted the veteran 
had been treated for pityriasis since March 1976 and that the 
lesions had not cleared.  A biopsy later in September 1976 
revealed a nonspecific process consistent with either 
pityriasis or lichen planus.  The pathology report showed 
chronic superficial perivascular vasculitis that was not 
diagnostic.  The examiner prescribed continued treatment with 
topical cream until the skin disorder cleared.  The veteran 
was discharged from the military in December 1976, with no 
further mention of any skin disorder.

The veteran's post-service, VA treatment records list 
diagnoses of spots on his scalp and generalized dry skin in 
March 1981, alopecia areata in October 1982, acne vulgaris in 
March 1983, pseudofolliculitis in July 1986, and acne 
keloidalis in May 1995.  His VA outpatient treatment records 
also show diagnoses of tinea cruris (groin), contact 
dermatitis, and acne keloidalis nuchae.  The reports of his 
April 2002 and March 2004 VA examinations, October 2000 VA 
outpatient treatment records, and August 2001 and November 
2002 letters from Dr. J.R.M. show various skin disorder 
diagnoses - including atopy, scalp folliculitis, 
acne keloidalis, and eczema of the right calf.

In the report of the March 2004 VA examination, the 
evaluating physician confirmed that he had reviewed the 
veteran's relevant medical records, including his service 
medical records (SMRs).  On objective clinical examination, 
the physician noted deep acne nuchae keloidalis of the 
occiput covering about 20 percent of the veteran's head.  His 
face, back, chest, abdomen, and upper extremities were clear.  
There was slight perrifollicular erythema involving 30 
percent of his neck.  He also had some slight crural 
hyperpigmentation, which the examiner stated was not truly a 
rash.  There was some scaling on the right calf.  The 
examiner described the scarring in detail and took color 
photographs of it.  The diagnoses were acne keloidalis 
nuchae, mild pseudofolliculitis barbae of the anterior neck, 
and eczema of the right calf.

In response to the questions posed by the Board in its 
October 2003 remand, the examiner stated:  "[i]t is not at 
least as likely as not that any current skin disorder was 
present in service."  The examiner also noted the veteran's 
skin disorder existed prior to service, and stated that "it 
is not at least as likely as not that the skin disorder 
increased in severity during the veteran's military service."  
In addition, the examiner stated, as to "[t]he veteran's 
currently existing skin disorders which are listed above, in 
my opinion, it is not at least as likely [as] not that these 
skin disorders are etiologically related to the veteran's 
military service."

In response to the five questions posed by the Board in its 
more recent October 2006 remand, the examiner opined that:  
"[i]t is less likely than not that any of the veteran's 
current skin disorders were present in the service.  The 
rationale for this is that the only identified skin rash that 
the veteran had in service was pityriasis rosea which 
predated military service.  At that time, there is nothing in 
the medical records to indicate the veteran had acne 
keloidalis nuchae, pseudofolliculitis barbae, or eczema of 
the right calf.  Furthermore, [a] review of post military 
medical records indicates that the first record of his being 
seen after military service for a skin condition was in 1981 
at which time, he had alopecia areata, xerosis, and 
seborrheic dermatitis.  There is no evidence from the service 
medical records that he had any of these conditions while in 
military service and they are not known to be caused by heat 
intolerance or heat stroke."  

The examiner also noted the veteran's skin disorder existed 
prior to service, and stated that "the rationale for this . . 
. is that the only skin condition noted prior to military 
service was pityriasis rosea.  This is not known to be a 
chronic condition.  At the time of [the examiner's] 
evaluation, [the veteran] had no evidence of a rash on his 
chest which was the location of [his] rash in military 
service and prior to service."

In addition, the examiner opined that military service did 
not aggravate the veteran's pre-existing pityriasis rosea.  
The examiner noted "there is no evidence that the veteran 
currently has a skin condition that existed prior to 
military service.  The service medical records do not provide 
evidence of any worsening of the veteran's pityriasis rosea 
during his military service."

Further, the examiner opined that the veteran's current skin 
disorders bear no relationship to service - "the veteran's 
current skin conditions, chiefly his acne keloidalis nuchae 
and pseudofolliculitis barbae, for which he has been 
extensively treated, are not known to be caused by heat 
stroke."  

The examiner also determined that the veteran's current skin 
disorders are unlikely to be related to the heat stroke he 
experienced during service in July 1976 - pointing out 
"there is no evidence from the medical literature that heat 
stroke causes any permanent skin conditions, to include 
pseudofolliculitis barbae, acne keloidalis nuchae, or 
eczema."

In support of his claim, the veteran submitted outpatient 
treatment records and letters from his private physician, Dr. 
J.R.M.  Dr. J.R.M. stated the veteran receives "treatment 
for atopy and scalp folliculitis with scarring.  I cannot say 
with certainty that this condition is not caused from [the 
veteran's] service in the military."  In November 2002, Dr. 
J.R.M. stated "I have been treating [the veteran] since 1989 
for scalp folliculitis made worse by exposure to heat.  I 
cannot rule out a connection between [the veteran's] skin 
condition and his military service."  Another letter in July 
2006 argues that the veteran "has been seen . . . for 
follicular keloids which I feel were more than likely than 
not to have been aggravated by his service in the United 
States Marine Corps."  

In response to the Board's October 2006 remand, Dr. J.M.R. 
reiterated his view that heat exacerbates the veteran's 
current skin conditions.  By inference, Dr. J.R.M. appears to 
be arguing that, due to the episode of heat stroke during 
service, he cannot rule out the possibility that the 
veteran's military service aggravated his pre-existing 
pityriasis rosea condition.

In deciding this claim, the Board has the responsibility of 
weighing the evidence, including the medical evidence, and 
determining where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and there must be 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, 12 
Vet. App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  
Here, there are.

In this case, the opinions expressed in Dr. J.R.M.'s letters 
are insufficient to show the necessary nexus to establish 
service connection.  First, Dr. J.R.M. cited the Medical 
Board Report of August 1976, service medical records from 
September 1976, and page 2 of the March 2004 VA examination 
as evidence supporting his statements.  As noted earlier, 
however, the veteran had a diagnosis of pityriasis rosea 
prior to service and the Medical Board Report provided this 
same diagnosis, along with heat stroke and heat intolerance 
- but more importantly indicated all of these conditions had 
fully resolved without any chronic residual disability.  And 
while subsequently dated service medical records from 
September 1976 show the lesions from the pityriasis rosea had 
not completely cleared, and that a military physician again 
treated this condition, it did fully resolve before the 
veteran was discharged from the military some two months 
later, in December 1976.  Hence, his service medical records 
provide evidence against his claim as they do not support Dr. 
J.R.M.'s conclusions that heat stroke/intolerance caused any 
of the current skin conditions or aggravated the pityriasis 
rosea, in particular, which the veteran clearly and 
unmistakably had prior to service.

Moreover, the report of the March 2004 VA examination and 
recent May 2007 addendum provide evidence against the claim 
because the VA physician declined to link any of the 
veteran's current skin conditions to his military service or 
find that the incident of heat stroke/intolerance during 
service caused any of his current skin conditions or 
aggravated his pre-existing pityriasis rosea condition.  This 
VA examiner determined the veteran had pityriasis rosea prior 
to entering the military, that the condition was not 
aggravated during his service, and indeed that it has not 
manifested since service - so no current disability 
specifically attributable to it.  See Brammer v. Derwinski, 3 
Vet. App. 233, 225 (1992) (Service connection presupposes a 
current diagnosis of the claimed disability).  See also Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The mere fact 
that, by all accounts (even Dr. J.R.M.'s) the veteran no 
longer has pityriasis rosea, and has not for many years now, 
in turn is clear and unmistakable evidence this pre-existing 
condition was not aggravated by his military service, 
certainly beyond its natural progression and for the 
permanent, i.e., chronic duration required.

In addition, the VA examiner determined that none of the skin 
conditions the veteran currently has manifested during 
service (only the pityriasis rosea), and that they were not 
caused or aggravated by his heat stroke/intolerance during 
service - pointing out there is no medical literature or 
other evidence supporting such a proposition.  Consequently, 
Dr. J.R.M.'s rationale and conclusions are inconsistent with 
the record, are unsupported by the evidence, and were found 
to be confusing by the VA examiner who opined differently.  
Thus, the Board finds that Dr. J.R.M.'s medical opinion 
merits less probative weight in comparison to the 
VA examiner's.

The Board finds the VA examiner's opinion to be highly 
probative evidence against the veteran's claim, as it was 
based on a review of the veteran's claims file and supported 
by sound rationale.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . .  As is true 
with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators. . .").  In short, the March 2004 
VA examination report in conjunction with the May 2007 
addendum provide highly probative evidence against the 
veteran's claim.

In these circumstances, the Board accepts the conclusions of 
the March 2004 VA examiner after providing adequate 
supporting rationale and bases for his conclusions in the May 
2007 addendum.  To the extent that Dr. J.R.M.'s statements 
conflict with these conclusions, the Board rejects them as 
conclusory and unsupported by the medical evidence in the 
service or post-service medical record.  
Moreover, as the VA examiner pointed out, the only skin 
condition manifested prior to and during service was the 
pityriasis rosea.  The symptoms of the veteran's current skin 
conditions (since he no longer has pityriasis rosea) did not 
first appear until about 1981, some 6 years after his 
military service had ended.  The Federal Circuit Court has 
determined that such a lengthy lapse of time after service 
before the initial manifestation of the condition at issue is 
a factor for consideration in deciding a service-connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Consequently, for these reasons and bases,  the preponderance 
of the evidence is against the veteran's claim, and the 
benefit of the doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  The claim 
therefore must be denied.




ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


